Citation Nr: 1145078	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, claimed as hypertensive vascular disease; and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In November 2008 the Veteran appeared at the Little Rock RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  The transcript of that hearing is of record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1977 rating decision that denied service connection for hypertensive vascular disease on the basis that blood pressure readings in service were normal was not appealed.  

2.  Evidence added to the record since the final June 1977 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The June 1977 rating decision denying service connection for hypertensive vascular disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for hypertension has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

New and material evidence

In a rating decision dated in June 1977, the RO denied service connection for hypertensive vascular disease finding that blood pressure recordings were normal in service.  While a notice letter of appeal rights is not of record, the presumption of regularity applies to the mailing of the rating decision and the appeal rights as a VA Form 20-822a, Control Document and Award Letter, is of record dated in June 1977.  The presence of this form indicates an award letter with notice of appeal rights was sent to the last known address of the Veteran and there is no indication that this form or the rating decision were returned as undeliverable.  A notice of disagreement was not filed and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim to reopen in May 2006.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for hypertension is based on the same factual basis as the previously claimed hypertensive vascular disease, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

While the RO reopened the claim in the February 2008 statement of the case, that determination is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the June 1977 rating decision included the Veteran's service treatment records (STRs).  Also included was a February 1973 VA note in which the family planning clinic informed the Veteran that she had elevated blood pressure that had to be checked.  An examination found her blood pressure was under control.  During an April 1977 compensation and pension (C&P) examination, the Veteran reported that she had hypertension.  Examination found all blood pressure readings to be hypertensive and hypertensive vascular disease was diagnosed.  

The evidence submitted since the April 1977 RO decision denying service connection includes VA medical records that show a diagnosis of high blood pressure controlled with blood pressure medication.  During her November 2008 Board hearing, the Veteran testified that she complained her about hypertension while she was in service.  She further testified that she was informed in service that her blood pressure was out of control and that it was causing her headaches.  She testified that she is currently being treated for hypertension.  See Board hearing transcript pp. 6-7.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current hypertension is related to symptoms that the Veteran reported started in service and that she still has hypertension currently.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing her with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156.  She also asserts that her high blood pressure is due to or aggravated by her service-connected migraines.  




ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for hypertension is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for hypertension, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that she suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran should be accorded a VA examination to address the etiology of any hypertension condition present.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Upon remand, the RO should request VA medical records dating from August 10, 2009. 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from August 10, 2009.  All attempts to fulfill this development should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for an examination by an appropriately qualified VA examiner.  The examiner is specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability); at least as likely as not (50 percent probability or greater); or less likely as not (a probability of less than 50 percent), that the Veteran's nonservice-connected hypertension began in or is related to active service.  Also, is it at least as likely as not (50 percent probability or greater) proximately due to, or the result of, her service-connected headaches.  If the response is negative, is the Veteran's nonservice-connected hypertension aggravated (i.e., increased in severity) beyond the natural progress of the disease by her service-connected headaches?  The examiner's attention is directed to the Veteran's statements that when she has headaches her blood pressure goes up.  

The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  

3.  After ensuring that the requested development has been completed in accordance with the remand instructions, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


